Court of Appeals
of the State of Georgia

                                       ATLANTA, August 14, 2020

The Court of Appeals hereby passes the following order:

A20A1887. H. GUY JONES v. KENSINGTON APARTMENTS (GFI) LLC.

      Before us is a Motion To Dismiss filed by the appellee on July 15, 2020. This
motion is based on the appellant’s failure, as of the date of this order, to file his
enumeration of errors and brief as required by this Court’s Rule 23 (a). Rule 13
provides that an appeal may be dismissed for such failure.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rule 23 (a), regarding the filing of an
enumeration of errors and brief within twenty days after the appeal was docketed. See
also Court of Appeals Rule 13.

      On June 12, 2020, this Court lifted its suspension on all deadlines imposed by
the Court’s Rules as of June 12, 2020. The order lifting the suspension required
appellants to file their briefs no later than 20 days from the date of the order.

       On July 29, 2020, this Court again ordered the appellant to file an enumeration
of errors and a brief no later than August 7, 2020. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed.

       Therefore, this appeal is deemed abandoned, and appellee’s motion to dismiss
this appeal is hereby GRANTED. See Court of Appeals Rules 7 (c), 13 and 23 (a).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta, 8/14/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.